


110 HR 6956 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6956
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Barrow (for
			 himself, Mr. Bishop of Georgia,
			 Mr. Broun of Georgia,
			 Mr. Deal of Georgia,
			 Mr. Gingrey,
			 Mr. Johnson of Georgia,
			 Mr. Kingston,
			 Mr. Lewis of Georgia,
			 Mr. Linder,
			 Mr. Marshall,
			 Mr. Price of Georgia,
			 Mr. Scott of Georgia, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 12877 Broad Street in Sparta, Georgia, as the Yvonne
		  Ingram-Ephraim Post Office Building.
	
	
		1.Yvonne Ingram-Ephraim Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 12877 Broad Street in Sparta, Georgia, shall be known and
			 designated as the Yvonne Ingram-Ephraim Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Yvonne
			 Ingram-Ephraim Post Office Building.
			
